Citation Nr: 9927500	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-07 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

To be clarified.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




REMAND

The veteran served on active duty from February 1945 to 
December 1946.  

The issue that was certified to the Board was characterized 
as "Entitlement to reimbursement of medical expenses for the 
period of January 1, 1996, to December 31, 1996."  The Board 
is of the opinion that the issue on appeal actually involves 
whether the appellant's income is excessive for the purpose 
of payment of improved pension benefits.  

The appellant's entitlement to pension benefits was 
terminated effective in September 1988.  She filed a medical 
expense report in February 1997, and in an attached statement 
requested, in pertinent part, that she be granted pension 
benefits.  In October 1997, the San Juan, Puerto Rico, 
Regional Office (RO), informed her that the RO could not 
consider her medical expenses for the year 1996 because her 
medical expense report had not been timely file.  In her 
notice of disagreement received in February 1997, she 
continued to request pension benefits, arguing, in pertinent 
part, that her pension claim had always been in an active 
status.  The Statement of the Case issued in April 1998 
continued to describe the issue on appeal as involving 
reimbursement of medical expenses for the year 1996, but also 
informed the appellant that she had not submitted evidence to 
reduce the overpayment created in 1988- 1989.  She filed a 
Form 9 filed later in April 1998.  The debt created as a 
result of the aforementioned overpayment was waived in July 
1998.

The appellant's VA Form 21- 4138 received in October 1998 
strongly suggests that she continues to request reinstatement 
of her pension.  While the RO appears to have considered her 
unreimbursed medical expenses, the underlying question of her 
entitlement to resumption of pension benefits, to include the 
question of whether her current income is excessive for 
purposes of payment of question, does not appear to have been 
addressed.  


VA has a statutory duty to assist claimants in the 
development of facts pertinent to their well-grounded claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1998).  Under the circumstances of this case, the 
Board concludes that additional development is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the appellant to 
clarify what VA benefit is at issue, and, 
in particular, should ask her whether she 
is claiming current entitlement to 
payment of pension benefits.

2.  The RO should adjudicate her claim, 
as clarified.  If the determination 
remains adverse to the appellant, a 
comprehensive explanation of the Ro's 
reasons and bases for the denial of 
benefits should be provided to her.  
After completion of the usual 
adjudication procedures, the case should 
be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












